Citation Nr: 0824281	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1960 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for diabetes mellitus.  
He contends that he was exposed to herbicides during active 
military service and that his diabetes is the result of such 
exposure.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, 
that an injury or disease occurred in service is not enough; 
there must also be a chronic disability resulting from that 
injury or disease.  If there is no showing of the chronic 
disability during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an "herbicide agent" during 
active military service, certain diseases, such as Type II 
diabetes mellitus, are presumed to be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are satisfied.  A 
record of the disease during service is not required, 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also met.  38 U.S.C.A. § 1116(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.309(e) (2007).  (In 
this context, the term "herbicide agent" is defined as a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2007).)

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, is presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation to the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

Post-service private treatment records show that the veteran 
has a current diagnosis of diabetes mellitus.  He has been 
diagnosed and treated since 1997 for non-insulin dependent 
diabetes mellitus by Dr. J.V.  Additionally, the veteran was 
seen in July 2004 at the VA community-based outpatient clinic 
in Painesville, Ohio, at which time diabetes mellitus, Type 
II, was assessed.  The Board, therefore, finds that the 
veteran has diabetes mellitus, Type II.

A current disability, however, is not sufficient to grant 
service connection.  For service connection on a direct 
basis, the veteran must also show an in-service event or 
disease and a medical nexus between the in-service event or 
disease and the current disability.  Here, the veteran's 
service treatment records are negative for any complaints 
related to diabetes mellitus.  Significantly, the veteran 
does not contend that he was treated for diabetes mellitus in 
service.

Rather, the veteran contends that his in-service event or 
disease was exposure to an herbicide, such as Agent Orange.  
As noted, Type II diabetes mellitus as a result of exposure 
to Agent Orange can be presumed service connected where a 
veteran has served in the Republic of Vietnam during the 
proscribed time period.  Here, however, there is no evidence 
in the record that establishes that the veteran ever served 
in Vietnam.  His service treatment and personnel records do 
not reflect service in Vietnam.  Rather, they only reflect 
service in Texas, Illinois, Holland, Delaware, and Colorado.  
Additionally, the veteran acknowledges that he had no service 
in the Republic of Vietnam.  Therefore, the Board finds that 
the presumption of exposure to herbicides does not apply.

Despite a lack of service in Vietnam and presumptive 
herbicide exposure, the veteran may still make a claim for 
direct service connection based on herbicide exposure other 
than in the Republic of Vietnam.  Combee, 34 F.3d at 1044-45.

Here, the veteran does contend that he was exposed to 
herbicides outside of the Republic of Vietnam.  He asserts 
that, while stationed at Dover Air Force Base (AFB), he was 
assigned to temporary duty at Eglin AFB in October and 
November 1964.  He contends that, while stationed at Eglin 
AFB, he was exposed to a 2-mile Agent Orange testing area.  
He also asserts that he was exposed to Agent Orange while 
servicing aircraft that had transported and sprayed Agent 
Orange.  The RO has verified that test spraying of Agent 
Orange was performed at Eglin AFB during the time that the 
veteran maintains he was temporarily stationed there.  There 
is not, however, any current evidence of record establishing 
that the veteran was stationed at Eglin AFB and that he was 
exposed to Agent Orange.  The veteran's personnel records 
reflect his service at Dover AFB from June 1964 to July 1965, 
but do not reflect any temporary or other duty at Eglin AFB.  
The evidence is, therefore, currently insufficient to show 
service at Eglin AFB and potential in-service exposure to 
Agent Orange.

Although the RO verified that test spraying occurred at Eglin 
AFB, there is no indication in the record that they attempted 
to verify the veteran's alleged service there other than to 
obtain his personnel file.  The RO/AMC, therefore, should 
attempt to verify the veteran's alleged service at Eglin AFB 
and any actual exposure to Agent Orange.

Additionally, there is some indication that the veteran may 
have continued treatment for his diabetes at the Painesville 
VA outpatient clinic and/or with a private physician beyond 
July 2004.  In light of the remand, the RO/AMC should, 
therefore, also attempt to obtain any subsequent relevant VA 
or private treatment records.

Further, the evidence of record indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  However, the record is negative for 
records from SSA.  The RO/AMC should, therefore, also attempt 
to obtain any relevant SSA records.

Accordingly, the case is REMANDED for the following actions:

1.  Give the veteran another opportunity 
to provide further evidence of his 
asserted service at Eglin AFB and 
herbicide exposure.  He should be invited 
to submit statements from former service 
comrades or others that establish his 
presence at Eglin AFB and herbicide 
exposure.

2.  Undertake any necessary development to 
independently verify the veteran's service 
at Eglin AFB and herbicide exposure, to 
include contacting the U.S. Air Force and 
Joint Services Records Research Center 
(JSRRC) or other appropriate agency.  A 
records search should encompass at least 
the October 1964 to November 1964 time 
period and should include a search for 
payroll records, travel vouchers, TDY 
orders, and any other relevant records 
that may indicate a temporary duty 
placement.  Any additional action 
necessary for independent verification of 
the veteran's herbicide exposure, to 
include follow-up action requested by the 
contacted entity, should be accomplished.  
All action taken must be documented in the 
claims file.  If the search for 
corroborating information leads to 
negative results, the AOJ should notify 
the veteran and his representative of this 
fact, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  Obtain and associate with the claims 
file all VA and relevant private treatment 
records prepared since July 2004.  Obtain 
a release from the veteran as necessary.

4.  Obtain and associate with the claims 
file the above-referenced SSA records, to 
include any decision on a claim for 
benefits and the medical records relied 
upon.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service connection 
for diabetes mellitus.  If the benefit 
sought is not granted, furnish the veteran 
with a supplemental statement of the case 
and afford him an opportunity to respond 
before the record is returned to the Board 
for further review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

